Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT

                                     No. 04-15-00540-CV

                                IN THE MATTER OF J.D.S.

                  From the 386th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013JUV00420A
                           Honorable Laura Parker, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE CHAPA

      In accordance with this court’s opinion of this date, we AFFIRM the trial court’s judgment.
Because appellant is indigent, we do not assess costs of this appeal.

       SIGNED June 15, 2016.


                                                _____________________________
                                                Luz Elena D. Chapa, Justice